Mr. Justice Trotter
delivered the opinion of the court.
The decree of the chancellor, in effect, pronounced the act of lSSS' unconstitutional and inoperative. And the only question for this court is, whether that decree is proper. The opinion of the chancellor is rested upon the assumption that the law of 1833 disturbs the settled boundaries of power between the courts of chancery and the courts of common law, and the sixteenth section of the fourth article of the constitution is relied on to support this conclusion. That section provides that “ a separate superior court of chancery shall be established with full jurisdiction in all matters of equity.” It is certainly correct to say that when the constitutional law of the state has conferred upon one tribunal a specific power to be exercised by it exclusively, it is not competent to the legislature to vest it in any other jurisdiction. In the absence of such a provision, the legislature,,as the supreme power in the state, have a perfect authority to allot to the several jurisdictions of the country such subjects as may be deemed proper for their cognizance. This authority is a consequence of the general subjection under which the several courts of this state are held to the supervising and controlling power of the law making power. If then the constitution be silent as to the extent of the juris*175diction of a particular court, it may be determined by law. This proposition only maintains that the judicial tribunals of the state are creatures of the constitution and laws, which of course subjects their several powers to such form and modification as may be prescribed. The provision in the constitution which establishes the court of chancery as a separate tribunal with full jurisdiction in all matters of equity, does nothing more than to create the court. It leaves its jurisdiction to the determination of the common law, and neither enlarges nor limits the powers which it derives from that source. The "full powers in all matters of equity” which are secured to it by the provision for its establishment, were intended to embrace such subjects of jurisdiction as the chancery, court has possessed by immemorial usage, or particular legislative enactments. If this be so, then it follows, that whenever the legislature create a new "subject of chancery jurisdiction, it becomes immediately one of those “matters of equity” of which that court has full jurisdiction by the constitution. It is not the subject of the suit which determines the criterion of the jurisdiction of a court of chancery, so much, as the particular mode in which it proceeds, differing then, from a court of law principally in the mode of proof, of trial and of relief. The rights of parties are determined by the same rules of title and of evidence. Its distinguishing characteristic is the power it possesses of applying itself to the conscience and of obtaining a discovery on oath. And this powér is constantly exerted, regardless of the subject matter in all cases, where without it, adequate justice cannot be done in the courts of law. The boundary of jurisdiction therefore between the chancery court and the courts of law.is easily and readily controlled by the law. It depends upon arbitrary rules, which cannot for that reason be immutable. And accordingly, the subjects of power in the chancery court have been at different times modified or portioned out to the courts of law.
Under the constitution of 1817, applications for divorces were required to be made to the court of chancery in the first instance. Under that of 1832, they maybe made to the circuit courts, which have full authority to give relief. At common law this power belongs to the ecclesiastical courts. If the new constitution had made no assignment of this power, could not the legislature have *176conferred it upon the chancery court? If this had been done, it would have been the creation of a new subject of chancery jurisdiction. Would it not then have been fairly embraced by the general powers of the court over all matters of equity? An act of the legislature of this state has delegated to the circuit courts the power' to obtain a discovery on the oath of either party to a suit at law. The constitutional right of the legislature, which passed this law, has not been disputed; yet it is as fully denied by the argument of the counsel for the state in this case, as the power to pass the act of 1833. If the latter law is to be considered as a trespass upon the constitutional powers of a court at law, surely the former is equally in derogation o.f the original inherent powers of the court of chancery.
Other instances might be enumerated, but this is deemed sufficient to illustrate the argument. This reasoning cannot, it is believed, have the effect to place the integrity of the jurisdiction of the court of chancery under the will of the legislative power. It has been created by the constitution, and can never be hindered from the exercise of its full powers, in all matters of equity. The act of 1833 abridges none of its powers, curtails none of its jurisdiction. On the contrary, it confers a new and additional jurisdiction. In doing this it has not subtracted from the power of the other courts. None of the courts of the state possessed this power anterior to the law which conferred it on the court of chancery. The law has introduced a new remedy, and directed in what formn it shall be prosecuted. It has thus defined the case before us to be a “matter of equity.” But there is nothing incongruous to the character of a court of chancery, in this new subject of jurisdiction.
In England this court has from time immemorial granted relief to the subject who may have a claim against the crown, and it does this without reference to the subject matter of the proceeding. And the king may by the decree of that court, be dispossessed of lands or personal property. The remedy by monstrans de droit at the common law, is prosecuted in the court of chancery in England, and is quite analagous to the exhibition of a bill in our court of chancery, as authorised by the act of 1833.
The English constitution presumes that the king can do no *177wrong. He cannot therefore be commanded to appear in court, by the process of an ordinary suit. Upon proof, however, that he has been advised to do any act, or is put in possession of any lands or goods, in prejudice of a subject’s right, the law questions not but he will immediately redress the injury, and refers that conscientious task to the chancellor, the keeper of his conscience. The English chancery thus takes jurisdiction on account of the parties. No reason can be perceived why the chancellor should not be suffered to perform the same conscientious office for our government.
The state cannot be sued in a court of law, and yet through its officers it may do the most serious injury to its citizens, which it would take great pleasure in redressing, when properly advised of it. But who can be more properly selected for that purpose than the chancellor? This reasoning would, it is deemed, be decisive of this question, if unaided by the 10th sec. of the 7th art. of the constitution, which directs the legislature to provide in what courts, suits against the state shall be brought. This section of the constitution must be read in connection with the 16th sec. of the 4th article, the one which establishes the court of chancery. So read it will form an exception to the limitation of jurisdiction there defined. This it is conceived would reserve the power in controversy to the legislature, however definitively the 16th section may be construed to have fixed and settled the jurisdiction. The effect of this construction is simply to admit the limitation of jurisdiction, as declared in the opinion of the chancellor, subject to the modification or enlargement authorised by the subsequent provision. For these reasons the decree of the chancellor must be reversed, and the cause remanded for further proceedings.